DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 23, line 11, after the words “290 nm“, add the words “and wherein the pipes are structured such that the fluid flows in a passage inside the pipes in a first direction and the fluid flows outside of the pipes in a second direction opposite to the first direction“.
Cancel claim 28.
In claim 35, line 10, after the words “discharging the fluid”, add the words “and wherein the pipe of each of the first sterilizing unit and the second sterilizing unit is structured such that the fluid flows in a passage inside the corresponding pipe in a first direction and the fluid flows outside of the corresponding pipe through a second direction opposite to the first direction“.
Cancel claim 42.

Vinay Sathe on 31 March 2021
Allowable Subject Matter
Claims 23-27 and 29-41 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a sterilizer (or a first and second sterilizer connected through a connection pipe) having pipes with passages for a fluid to pass through, a first and second body part surrounding the pipes, the first body part connected to a fluid outlet and the second body part connected to a fluid outlet, and a UV light emitting device located outside of the passages, wherein the fluid flows in a first direction through the passages and in a second direction outside of the passages.
In the prior art, UV sterilizers having multiple pipes with surrounding body parts are taught by Abe (US 20130062532 A1) and Levy (US 20090285727 A1), but they do not teach a fluid flowing in a second direction outside the pipes, nor does the prior art suggest the use of the multi-pipe structure of the independent claims as an interior pipe of a sterilization device surrounded by a fluid flowing in the opposite direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.